United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-1249
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                      Jerry Ingram

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                           Submitted: November 13, 2017
                              Filed: January 26, 2018
                                  [Unpublished]
                                  ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Jerry Ingram argues that the district court1 erred when it revoked his supervised
release by not abating a previously imposed fine and by ordering him to pay that fine

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
through the Bureau of Prisons’s Inmate Financial Responsibility Program (“IFRP”).
For the reasons that follow, we affirm.

       In 2011, Ingram was convicted of one count of conspiracy to possess, sell,
receive, or dispose of a stolen firearm, in violation of 18 U.S.C. §§ 922(j) and 371.
His sentence included three years of supervised release and a $3,000 fine. On
January 19, 2017, Ingram admitted to violating the terms of his supervised release.
As a result, the district court revoked his release and sentenced him to twelve months
and one day in prison, with no additional term of supervision.

       The district court also noted that he had paid only $25 of the original $3,000
fine. Ingram’s lawyer asked that the court consider abating the fine because Ingram
is indigent, is on social security disability, and likely would be unable to pay. In
denying this motion, the district court explained that, “even assuming the Court has
the ability to do that without a motion of the government, I don’t think that that would
be appropriate here.” Ingram made no other objections to his revocation sentence.
The resulting judgment stated that the remaining $2,975 was due immediately and
that “any unpaid financial penalty shall be paid by the defendant during his term [o]f
imprisonment at a rate of up to 50% of the defendant’s available funds, in accordance
with the Inmate Financial Responsibility Program.”

      Ingram first argues that the district court erred by failing to consider his ability
to pay when it ordered him to pay the fine. But the district court merely ordered
Ingram to pay the preexisting obligation from 2011 and therefore did not need to
consider his ability to pay. See United States v. Johnson, 138 F.3d 115, 120 (4th Cir.
1998) (“Reminding him that he still owes the United States this money is not akin to
imposing a new fine. No additional punishment has been assessed.”); see also
U.S.S.G. § 7B1.3(d) (“Any . . . fine . . . previously imposed in connection with the
sentence for which revocation is ordered that remains unpaid . . . at the time of
revocation shall be ordered to be paid . . . .”).

                                           -2-
       Second, Ingram argues that the district court erred in ordering that up to 50
percent of his available funds be paid toward the fine pursuant to the IFRP. He
maintains that the district court itself must outline the payment plan and cannot
delegate this function. See United States v. Workman, 110 F.3d 915, 918-19 (2d Cir.
1997) (holding that 18 U.S.C. § 3572(d) does not allow courts to delegate the
scheduling of installment payments for fines to the Bureau of Prisons). We review
for plain error because Ingram did not challenge this issue before the district court.
See United States v. Allmon, 500 F.3d 800, 807 (8th Cir. 2007). As Ingram concedes,
we already have decided this question and approved payment of fines through the
IFRP. See, e.g., Matheny v. Morrison, 307 F.3d 709, 712 (8th Cir. 2002); United
States v. Turner, 975 F.2d 490, 498 (8th Cir. 1992). Ingram raises this issue solely
to preserve it for possible review by the Supreme Court. As a result, the district court
did not plainly err in ordering the unpaid balance be paid through the IFRP.

      Accordingly, the district court’s judgment is affirmed.
                      ______________________________




                                          -3-